  8:18-cr-00314-JFB-SMB Doc # 152 Filed: 12/07/20 Page 1 of 1 - Page ID # 399




                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                 )            Case No. 8:18cr314
                                          )
                     Plaintiff,           )                ORDER TO DESTROY
                                          )
              vs.                         )
                                          )
                                          )
OTIS BROWN, III.,                         )
                                          )
                     Defendant.           )


       Counsel for the plaintiff notified the court on December 7, 2020 that counsel

wishes the following exhibits held by the court in this matter be destroyed.

                      Plaintiff’s Exhibits from hearing held 2/7/2019

       Pursuant NECivR 79.1(f) or NECrimR 55.1(g), if counsel fails to show cause why

the exhibits should not be destroyed, the clerk’s office is directed to destroy the above-

listed exhibits 14 days from the date of this order.

       IT IS SO ORDERED.

       DATED: December 7, 2020



                                                  BY THE COURT



                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge




                                                                Exhibits-Order_to_Destroy.docx
                                                                             Approved 12/17/15
